Beasley, Judge,
concurring specially.
I fully concur in the opinion because I believe the trial court’s exercise of discretion in disallowing the evidence in this instance should be honored. “Generally speaking, questions of relevance are within the domain of the trial court, and, absent a manifest abuse of discretion, a court’s refusal to admit evidence on grounds of lack of relevance will not be disturbed on appeal. [Cit.]” Georgia American Ins. Co. v. Varnum, 179 Ga. App. 195, 197 (2) (345 SE2d 863) (1986).
Here the general prohibition contained in OCGA § 24-2-2 constituted a weight against admission. The question was whether it should be allowed as embraced within one of the statute’s exceptions. In the trial for punitive damages against the insurer, the nature of the action involved its conduct in the tardy paying of the no-fault insurance benefits. Did this issue, in the words of the statute, “render necessary or proper [the] investigation of . . . conduct” relating to the payment of the workers’ compensation benefits accruing under a different policy?
The trial court concluded that it did not, and I could not say its judgment was, as a matter of law, wrong. What it refused to allow was “evidence relating to the delay of payment of the workers’ compensation claim.” However, the pretrial order also states that “the Court will allow the plaintiff to go into the contents of the workers’ compensation file for the purposes of showing that it contains sufficient evidence for the defendant to process the no-fault claim. . . .”
The evidence of the other delay was sought to show aggravation, for the purpose of increasing the amount of the punitive damages. While it might have been relevant, in order to show the employee’s general attitude and course of conduct with respect to the handling of Mr. Williams’ claims, giving added weight to the enormity of the wrong, it would have created an insoluble dilemma.
If the jury was permitted to learn of the delay in the workers’ compensation benefits, it might very well increase the damages in this case to cover that delay, too. Of course, it would be error to penalize the defendant in this action for the other delay, because it was not in issue and because it would amount to double recovery of punitive damages since the ALJ had already awarded them.
If, on the other hand, the jury was permitted to learn the whole circumstance, that the other delay resulted in an agreed award of monetary sanctions from the ALJ, there would be a danger that the administrative agency’s quasi-judicial pronouncement would influence this jury even if it was not told the amount of that award. Such an outside influence on its deliberations and verdict would be irrelevant and prejudicial. In my opinion the trial court’s solution was not error, much less reversible error.